Summary Prospectus Supplement June 7, 2016 Putnam Global Health Care Fund Summary Prospectus dated December 30, 2015 The section Your fund’s management is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst, portfolio manager of the fund since 2005 Samuel Cox, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 Mr. Cox joined the fund in June 2016 and is an Analyst. 301401 6/16
